446 F.2d 649
Joseph 13X BETHEA, Petitioner-Appellant,v.J. J. CLARK, Warden, Respondent-Appellee.
No. 71-1845.
United States Court of Appeals, Fifth Circuit.
August 12, 1971.

Appeal from the United States District Court for the Northern District of Georgia, Albert J. Henderson, Jr., District Judge.
Joseph Bethea, pro se.
John W. Stokes, U. S. Atty., Charles A. Pannell, Jr., Atlanta, Ga., for respondent-appellee.
Before GEWIN and GOLDBERG, Circuit Judges.
PER CURIAM:

Affirmed.1 See Local Rule 21.2


Notes:


1
 It is appropriate to dispose of this pro se case summarily, pursuant to this Court's Local Rule 9(c), (2), appellant having failed to file a brief within the time fixed by Rule 31, Federal Rules of Appellate Procedure. Kimbrough v. Beto, Director, 5th Cir. 1969, 412 F.2d 981


2
 See N.L.R.B. v. Amalgamated Clothing Workers of America, 5 Cir. 1970, 430 F.2d 966